UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 2, 2011 SOUTHERN NATURAL GAS COMPANY (Exact name of Registrant as specified in its charter) Delaware 1-2745 63-0196650 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On June2, 2011, Southern Natural Gas Company issued a press release announcing the pricing of a private offering of $300,000,000 of 4.40% notes due 2021.A copy of the press release announcing the pricing of the notes offering is attached hereto as Exhibit99.A.The press release shall not constitute an offer to sell or the solicitation of an offer to buy such securities. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.A Press Release dated June2, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOUTHERN NATURAL GAS COMPANY By: /s/ Rosa P. Jackson Rosa P. Jackson Vice President and Controller (Principal Accounting Officer) Dated:June 2, 2011 EXHIBIT INDEX Exhibit Number Description 99.A Press Release dated June2, 2011.
